Case 2:20-cv-10707-CAS-JEM Document 20-1 Filed 11/30/20 Page 1 of 3 Page ID #:108



 1   TARA B. VOSS, CASB No. 261967
     tvoss@peacockpiper.com
 2   SAMANTHA W. MAHONEY, CASB No. 293530
 3   smahoney@peacockpiper.com
     PEACOK PIPER TONG + VOSS
 4   100 W. Broadway, Suite 610
     Long Beach, California 90802
 5   Telephone: (562) 320-8880
 6   Facsimile: (562) 735-3950
     PPTV Matter No. 1014-5

 7
 8   Attorneys for Specially Appearing
     Defendant, AMIS KALON, M/V IMO Number
 9   9520807
10
11
12                             UNITED STATES DISTRICT COURT
13                            CENTRAL DISTRICT OF CALIFORNIA
14
15   WORLD FUEL SERVICES                         )   Case No. 2:20-CV-10707-CAS (JEM)
16   (SINGAPORE) PTE LTD,                        )
                                                 )
17                                  Plaintiff,   )   DECLARATION OF TARA VOSS IN
                                                 )   SUPPORT OF EX PARTE
18                      vs.                      )   APPLICATION FOR AN ORDER
                                                 )   FIXING BOND AMOUNT IN
19   AMIS KALON, M/V IMO Number                  )   EXCHANGE FOR RELEASE OF THE
     9520807, in rem,                            )   MV AMIS KALON
20
                                                 )
                                  Defendant.
21                                               )
                                                 )   Complaint filed: November 24, 2020
22                                               )   Date of Arrest: November 27, 2020
                                                 )
23                                                   RESTRICTED APPEARANCE
                                                 )
24                                               )   PURSUANT TO FRCP
                                                 )   SUPPLEMENTAL ADMIRALTY
25                                               )   RULE E(8)
                                                 )
26
27   ///
28                                 -1-
     DECLARATION OF TARA VOSS IN SUPPORT OF EX PARTE APPLICATION
     FOR AN ORDER FIXING BOND AMOUNT IN EXCHANGE FOR RELEASE OF
     THE MV AMIS KALON
Case 2:20-cv-10707-CAS-JEM Document 20-1 Filed 11/30/20 Page 2 of 3 Page ID #:109



 1                I, Tara B. Voss, declare as follows:
 2                1.     I am an attorney duly licensed to practice before all California state
 3   and federal courts and I am a partner at the law firm of Peacock Piper Tong + Voss,
 4   LLP. I am counsel for Specially Appearing Defendant, AMIS KALON, M/V IMO
 5   Number 9520807 (“Defendant” or the “Vessel”). I have personal knowledge of the
 6   facts set forth below, unless stated otherwise, and, if called upon to testify as a witness,
 7   could testify competently thereto.
 8                2.     Plaintiff WORLD FUEL SERVICES (SINGAPORE) PTE LTD.
 9   filed this action on November 24, 2020, requesting the issuance of a warrant of arrest in
10   rem against the Vessel. Based on information and belief, the Vessel was arrested on
11   November 27, 2020, in Long Beach, California. It was only scheduled to be in Long
12   Beach for a brief visit to take on fuel.
13                3.     On information and belief, the Vessel is three and a half days behind
14   schedule due to the arrest. Any further delays will result in serious commercial
15   damages. The Vessel has already suffered loss of hire, extra Port Disbursement, and
16   related fuel costs due to the arrest and the delay. These are material and mounting
17   charges.
18                4.     Beginning on November 26, 2020, I met and conferred with
19   Plaintiff’s counsel to arrange substitute security in lieu of the Vessel’s arrest, but we
20   have not been able to reach an agreement.
21                5.     There is no dispute that the Vessel’s value exceeds the amount of
22   Plaintiff’s claimed damages and the value of its claims fairly stated.
23                6.     On November 30, 2020, at 7:17 a.m. PST, I provided notice of the
24   ex parte application via email to Jess G. Webster (Jess.Webster@millernash.com), of
25   Miller Nash Graham & Dunn LLP, Pier 70, 2801 Alaskan Way - Suite 300,
26   Seattle, Washington 98121, copying co-counsel Chris Helmer
27   (Chris.Helmer@millernash.com), Trajan Perez (Trajan.Perez@millernash.com), and
28                                 -2-
     DECLARATION OF TARA VOSS IN SUPPORT OF EX PARTE APPLICATION
     FOR AN ORDER FIXING BOND AMOUNT IN EXCHANGE FOR RELEASE OF
     THE MV AMIS KALON
Case 2:20-cv-10707-CAS-JEM Document 20-1 Filed 11/30/20 Page 3 of 3 Page ID #:110



 1   Tyler Bowlin (Tyler.Bowlin@millernash.com).
 2                7.     I spoke with Mr. Webster at approximately 3:41 p.m. and
 3   understand that Plaintiffs will not agree to a bond amount of $400,000 and have
 4   requested an amount of $550,000.
 5                Executed this 30th day of November 2020, at Long Beach, California.
 6                I declare under penalty of perjury under the laws of the State of California
 7   that the foregoing is true and correct.
 8
 9                                                /s/ Tara B. Voss
                                                  Tara B. Voss
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                 -3-
     DECLARATION OF TARA VOSS IN SUPPORT OF EX PARTE APPLICATION
     FOR AN ORDER FIXING BOND AMOUNT IN EXCHANGE FOR RELEASE OF
     THE MV AMIS KALON
